Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 was filed after the mailing date of the non-final rejection on 01/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 06/06/2022 is acknowledged. Claims 8, 16, and 17 have been canceled, claims 11 and 13-15 have been withdrawn, and new claims 22 and 23 have been added. Claims 1-7, 9, 10, 12, and 18-23 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/06/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, new claims are hereby included in the rejections and the rejections are modified based on the amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 12, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meinert (US 6,489,367 B1) in view of Long, Jr. (US 5,077,036).
Meinert teaches an oil-in-water emulsion with emulsion particle size of from 100 to 300 nm as topical delivery of oxygen (obvious to be sterile, the instant claim 4) comprising semifluorinated alkane RFRH (F3-20H3-20) including F6H10, F6H8 (soluble in oil, i.e., in dispersed phase) with oxygen (40 mg/L water solubility) dissolved within, and the aqueous emulsion further comprising lecithin, Pluronic (non-ionic surfactant), etc., and exemplified concentration of 0.1-10% by weight of RFRH (both as dispersed phase and concentration of RFRH) (column 2, line 36, column 3, line 55-65, column 4, line 48-54, column 5, line 4043, column 7, line 8-24, and column 8, line 6, column 9, line 57-60, and claims 1-4). 
No preservatives is taught by Meinert. 
No perfluorinated compound is taught by Meinert. 
Though Meinert does not expressly teach the properties of antimicrobial in the absence of preservatives and physical stability in claims 1 and 21, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties, whether expressly recognized by Meinert or not. Please refer to MPEP 2112.01 II.
Meinert does not specify: i) the emulsion comprising non-ionic osmotic agent sugar in claims 6 and 20, salt in claim 5, and a buffer in claim 7; and ii) the weight percentage of the dispersed phase in claims 12, 18, and 19.
These deficiencies are cured by Long, Jr. who teaches heat sterilization stable emulsions with continuous aqueous phase (o/w emulsion), for intravascular use and/or topical application for burns, comprising from 75 to 125% w/v a fluorocarbon including a mean particle size of less than 250 nm (RFRH, a semifluorinated alkane including F6H2) and lecithin as emulsifier with fluorocarbon-hydrocarbon and emulsifier in the dispersed phase for delivery of oxygen (40 mg/L solubility in water) dissolved in fluorocarbon, phosphate buffer, and osmotic agent such as mannitol (disclosed as a nonionic osmotic agent and sugar alcohol in the instant specification, 1st full paragraph on page 12) with potassium phosphate buffer (salt) and osmotic agent being in the aqueous phase, wherein the emulsion for topical application further comprising medicines for treating burns (abstract, column 2, line 25-35, column 3, line 5-6, column 5, line 25-27, column 7, line 3-6, line 26-66, and claims 1, 4-7, 9, 14, 16, and 17). Given the density of semifluorinated alkane of 1.1-1.7 g/mL (Meinert, column 2, line 63-65) (the medium value used in calculation as 1.4 g/mL) and the percentage of fluorocarbon-hydrocarbon being from 75 to 125% w/v, the weight of fluorocarbon-hydrocarbon is 75 to 125 g in 100 mL of the emulsion (50 to 89.3 mL of fluorocarbon-hydrocarbon and thus about 50 to about 10.7 ml of water with a density of about 1 g/mL) and the total weight is about 125 to about 135.7 g and the w/w percentage of fluorocarbon-hydrocarbon in the emulsion is calculated as about 60 to about 92.1% by weight.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Meinert and Long, Jr. to add mannitol osmotic agent and potassium phosphate buffer in the composition taught by Meinert. Incorporating osmotic agent and potassium phosphate buffer in an o/w emulsion, for intravascular use, comprising a fluorocarbon including fluorocarbon-hydrocarbon (RFRH, a semifluorinated alkane) and lecithin as emulsifier for intravascular use was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of the amount of the dispersed phase relative to the emulsion is about 60 to 80% by weight (instant claim 19) and the range of the amount of the dispersed phase relative to the emulsion taught in the prior art is about 60 to about 92.1% by weight and therefor, includes the claimed range. 
Though Meinert does not expressly teach the properties of heat sterilisable in the instant claims 1 and 2, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties, whether expressly recognized by Meinert or not. Please refer to MPEP 2112.01.II and MPEP 2112.I. Also, please note that the claim element that uses capable of-type language does not impose any requirement that the device or composition actually perform the function. A claim that uses “capable of”-type language covers devices/compositions that have the recited components and which are capable of performing the recited functions. MPEP 2114.IV. Furthermore, according to Long, Jr. o/w emulsion comprising a fluorocarbon (RFRH, a semifluorinated alkane including F6H2) with oxygen dissolved within is heat sterilization stable.

Response to Applicants’ arguments:
Applicants’ arguments with regard to the new limitation of “topical” and “heat sterilizable” is addressed in the modified rejection above. 

Applicants argue that Long, Jr. only teach F8H2, not the claimed F4H5, F4H6, F6H6, and F6H8 and thus the skilled artisan would not be motivated to arrive at the claimed SFAs.
However, this argument is not deemed persuasive. 
First of all, Meinert teaches FnHm with n=3-20 m=3-20 which encompasses F8H2 taught by Long, Jr. while Long, Jr. teach any fluorocarbon and F8H2 as one of the examples, thus Long, Jr. does not limit fluorocarbon to be F8H2. FnHm with n=3-20 m=3-20 and F8H2 are obvious variants. Please refer to MPEP 2144.09 II.:
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Long, Jr. is brought in to provide teachings of a non-ionic osmotic agent sugar and a buffer can be incorporated in the o/w emulsion comprising fluorocarbon. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Lastly, F≤20H3-20 are suitable with according to the instant specification and thus there is no criticality of the claimed F4H5, F4H6, F6H6, and F6H8 over FnHm with n=3-20 m=3-20 taught by Meinert.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meinert (US 6,489,367 B1) and Long, Jr. (US 5,077,036), as applied to claims 1-7, 12, and 18-23, and further in view of Lanza et al. (US 2005/0175541 A1) and Chen (US 2007/0207173 A1) as evidenced by Georgieff (US 6,197,323 B1).
The teachings of Meinert are discussed above and applied in the same manner.
Meinert does not specify the medicaments including propofol and the weight percentage of it.
This deficiency is cured by Lanza et al. who teach oil-in-water emulsions containing hydrophobic constituent such as fluorocarbon disclosed by Long, Jr. being used for intravenous delivery of therapeutic agent including anesthetic and sedative such as propofol with agent being embedded in lipid coating (abstract, paragraph 35-37, 92, 93, 115, and 134, and claims 1 and 2) according to Georgieff 2,6-diisopropylohenol (propofol) in a perflourocarbon emulsion for intravenous administration comprising perfluorohexyloctane (F6H8) is presented (dissolved) in the fatty or aqueous phase depend on the solubility (abstract, column 8, line 17-35 and column 10, line 21 through column 11, line 24, and claims 1, 7, and 8-11) and Chen who teaches o/w emulsion for intravenous injection comprising active including anesthetic such as propofol and derivative of hydrocarbon as oil phase with greater than 99% of substantially water insoluble active being dissolved in oil (dispersed phase) and the ratio between the active and oil being no less than 1:5 (abstract, paragraph 47, 49, 91, and 101 and claims 1, 2, 7, and 53), i.e., while there are both aqueous continues phase and lipid dispersed phase with agent (such as water-insoluble propofol) being embedded in lipid coating, propofol is dissolved in lipid phase, not aqueous phase.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Meinert and Lanza et al. as evidenced by Georgieff to specify the medicaments in the composition taught by Meinert including propofol in the dispersed phase. Propofol being intravenous delivered in oil-in-water emulsions containing hydrophobic constituent such as fluorocarbon was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Meinert, Lanza et al., and Chen to specify the percentage of propofol in the composition taught by Lanza et al. being greater than about 16.7% by weight. Incorporating greater than about 16.7% by weight of propofol in o/w emulsions for intravenous injection was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
Claims 1-7, 9, 10, 12, and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 6,486,212 B2 in view of Long, Jr. (US 5,077,036)
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-10, 12, and 16-21 recite a liquid topical composition in the form of a physically stable O/W-emulsion comprising: (a) a dispersed phase comprising a semifluorinated alkane selected from F4H5, F4H6, F6H6, and F6H8; (b) an aqueous continuous phase, and (c) at least one surfactant; wherein perfluorinated compounds are absent in the dispersed phase, and wherein the average droplet size of the dispersed phase is below about 1 μm.
The US 6,486,212 B2 patent claims 1-3 recite a liquid comprising semifluorinated alkane RFRH including F6H8 (C6F13C8H17). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the claims in US 6,486,212 B2 patent and Long, Jr. to specify the fluorocarbon emulsion have a mean particle size of less than 250 nm and the emulsifier being lecithin and add oxygen as active and mannitol osmotic agent in the composition claimed by US 6,486,212 B2 patent. Fluorocarbon o/w emulsion having particle size of about 100-300 nm, the emulsifier being lecithin, incorporation of oxygen as an active and mannitol as an osmotic agent in a o/w emulsion comprising from 75 to 125% w/v a fluorocarbon including fluorocarbon-hydrocarbon (RFRH, a semifluorinated alkane) and lecithin as emulsifier with fluorocarbon-hydrocarbon and emulsifier in the dispersed phase with a mean particle size of less than 250 nm in order to be biocompatible for intravascular use was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose. 
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for topical application] with retinol as active; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same o/w emulsion.

Response to Applicants’ arguments:
Applicants arguments based on the intended use is addressed in the modified rejection above. 

Claims 1-7, 9, 10, 12, and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 6,489,367 B1 in view of Long, Jr. (US 5,077,036). (The claim numbers is correct from 16-21 and 26-36 from the previous office action).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 16-21 and 26-36 are discussed above and applied in the same manner.
The US 6,489,367 B1 patent claims 1-4 recite an aqueous emulsion comprising semifluorinated alkane RFRH.
Long, Jr.’s teachings and rational to be combined with US 6,489,367 B1 are discussed above and applied in the same manner.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same o/w emulsion.

Response to Applicants’ arguments:
Applicants’ argument with regard to claims 1-4 of U.S. Patent No. 6,489,367 B1 not claiming the specifics of the oil-in-water emulsion and ionic surfactant is addressed in the modified 1st ODP rejection above which is applied in the instant ODP rejection in the same manner.

Claims 1-10, 12, and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,308,262 B2 in view of Long, Jr. (US 5,077,036).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-10, 12, and 16-21 are discussed above and applied in the same manner.
The US 9,308,262 B2 claims 1-13 recite a topical emulsion composition comprising semifluorinated alkane RFRH including F6H8.
Long, Jr.’s teachings and rational to be combined with US 9,308,262 B2 are discussed above and applied in the same manner.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same o/w emulsion.

Response to Applicants’ arguments:
Argument regarding the instant rejection is basically the same as the above two ODP rejections, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 16-21 and 26-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,813,999 B2 in view of Long, Jr. (US 5,077,036). Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant application claims 16-21 and 26-36 are discussed above and applied in the same manner.
The US 10,813,999 B2 claims 1-3 recite a method for delivering an active ingredient to layers of the skin below the stratum corneum comprising the step of topically administering to the skin an emulsion topical pharmaceutical composition comprising an effective amount of an active ingredient and a semifluorinated alkane according to formula RFRH with RF being a linear perfluorinated C4-12 hydrocarbon segment and RH being a linear C4-8 alkyl group.
Long, Jr.’s teachings and rational to be combined with US 10,813,999 B2 are discussed above and applied in the same manner.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same o/w emulsion.

Response to Arguments:
No argument is presented.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612